EXHIBIT 10.1
 


AMENDMENT NO. 1
 
TO
 
LIMITED LIABILITY COMPANY AGREEMENT
 
OF
 
REETECH, LLC
 
This amendment number one (“Amendment No. 1”) to the Limited Liability Company
Agreement (“LLC Agreement”) of Reetech, LLC, a Delaware limited liability
company (“Reetech” or “Company”), is hereby entered into and agreed to by
K-Technologies, Inc., a company incorporated in the State of Florida and
domiciled at 4306 Wallace Road, Lakeland, Florida 33812 (“K-Tech”), and Texas
Rare Earth Resources Corp., a company incorporated in the State of Delaware, and
domiciled at 539 El Paso St., Sierra Blanca, Texas 79851 (“TRER”), being all the
Members of Reetech, effective on this 27th day of August, 2015 (the “Effective
Date”).
 
Capitalized terms not otherwise defined herein have the meaning given to them in
the LLC Agreement.
 
WHEREAS, K-Tech and TRER previously entered into the LLC Agreement.
 
WHEREAS, pursuant to Section 11.6 of the LLC Agreement, TRER is permitted to
earn additional membership percentage interest in Reetech up to an agreed
maximum ownership interest of 49.9% by making special capital contributions
through cash payments pursuant to the Business Plan upon the achievement of
certain milestones, with the total contribution amount to equal $7.0 million.
 
WHEREAS, TRER and K-Tech have agreed that an alternative mechanism should be in
place for TRER to earn membership percentage interest in Reetech up to the
agreed maximum ownership interest of 49.9% in the event TRER is the procuring
cause of revenue generated from third parties as specifically defined herein
below.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements set forth in this Amendment No. 1, and other good and valuable
consideration, the receipt and adequacy of which the Members acknowledge, the
Members agree as follows:
 
 
1.
Article 2 of the LLC Agreement is hereby amended to add the following
definitions:

 
“Rare Earths” means any element or compound of the following species: Lanthanum
(La), Cerium (Ce), Praseodymium (Pr), Neodymium (Nd), Samarium (Sm), Europium
(Eu), Gadolinium (Gd), Terbium (Tb), Dysprosium (Dy),
 


 
1

--------------------------------------------------------------------------------

 
 
Holmium (Ho), Erbium (Er), Thulium (Tm), Ytterbium (Yb), Lutetium (Lu), Scandium
(Sc), and Yttrium (Y).
 
“Third-Party JV Business” means JV Business conducted for or on behalf of a
person or entity that is not K-Technologies, Inc. or Texas Rare Earth Resources
Corp.
 
 
2.
Article 2 of the LLC Agreement is hereby amended to revise the following
definitions as follows:

 
The definition of “Field of Use” is deleted and replaced with the following new
definition:
 
“Field of Use” means the primary extraction/impurity rejection; group separation
of Rare Earths; and further separation and purification for the production of
individual purified Rare Earths or mixed purified Rare Earths oxides or
carbonates, as well as other products of value, including but not limited to any
type of species of value derived from Rare Earths mining and/or beneficiation
operations that are generally subjected to acid, alkali, or alkaline leaching.
 
The definition of “JV Business” is deleted and replaced with the following new
definition:
 
“JV Business” means the primary extraction/impurity rejection; group separation
of Rare Earths; and further separation and purification for the production of
individual purified Rare Earths or mixed purified Rare Earths oxides or
carbonates, as well as other products of value, including but not limited to any
type of species of value derived from Rare Earths mining and/or beneficiation
operations that are generally subjected to acid, alkali, or alkaline
leaching.  Specifically excluded from the JV Business is the use of the
Technology for the primary extraction/impurity rejection of Rare Earths that may
be obtained from phosphate mining/beneficiation and/or phosphoric acid and
phosphogypsum made therefrom, or for non-Rare Earths projects (“non-Rare Earths
projects” being projects where Rare Earths are not the primary products being
produced, but where one or more Rare Earths may be produced as by-products of
the primary products).  If there is ever any disagreement amongst the Members
about what constitutes a project subject to the JV Business, the Members will
attempt through good faith negotiations to remedy such disagreement in an
amicable and businesslike manner.  If the Members fail to remedy such
disagreement within 20 days of being provided notice in writing of such
disagreement, then the disagreement
 

 
2

--------------------------------------------------------------------------------

 

 
will be settled by a two-thirds vote of the Board of Managers of the Company.
 
 
3.
Section 6.2 of the LLC Agreement is hereby deleted and replaced with the
following new Section 6.2:

 
6.2  Number Qualification, Term of Office, Vote.
 
(a)               The members of the Board of Managers shall be three (3) (each
a “Manager”).
 
(b)               Until such time as TRER has been credited with the cumulative
contribution to Reetech of either [i] $2.0 million in capital contributions made
by TRER, [ii] $3.5 million in collected revenue from Third-Party JV business
clients of which TRER was the procuring cause (as defined in Section 11.6(a)
below), or [iii] a combination of [i] and [ii] that total $3.5 million, one
manager shall be appointed by TRER (the “TRER Manager”) and the remaining two
managers shall be appointed by K-Tech (the “K-Tech Managers”).
 
(c)               After TRER has been achieved one of the cumulative
contribution amounts set forth in Section 6.2(b) immediately above, from that
point forward one manager shall be appointed by TRER (the “TRER Manager”), one
Manager shall be appointed by K-Tech (the “K-Tech Manager”), and one Manager
shall be appointed by mutual agreement of TRER and K-Tech (the “Mutually-Agreed
Manager”).
 
(d)               Each of the Managers shall hold office until such Manager’s
successor shall have been appointed, or until the earlier death, resignation,
removal or disqualification of such Manager.
 
(e)               Each Manager shall have one vote in all matters to come before
the Board of Managers.  Except as otherwise provided in this Agreement, the
Board of Managers shall take action at a meeting by the affirmative vote of a
majority of the Managers present at a meeting at which a quorum is present, and
any such act shall be deemed to be the action of the Board of Managers for all
purposes of this Agreement and the Act.
 
 
4.
Section 11.6 of the LLC Agreement is hereby amended to read as follows:

 
11.6  Special Capital Contribution with Respect to TRER.
 
(a)   In accordance with the Business Plan and the JV Business, TRER will make
additional cash contributions to the Company in such amounts as set forth
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
in the Business Plan upon the Company’s achievement of certain milestones (the
“Milestones”) as set forth in the Business Plan. Additionally, if TRER is the
procuring cause of Third-Party JV Business to the Company, TRER will be credited
with capital contributions on a dollar-for-dollar basis for the revenue
generated by such Third-Party JV Business.  To be the “procuring cause” of a JV
Business, Reetech and the Third-Party JV Business client must have been brought
together and the Third-Party JV Business client must have become a client of
Reetech as the result of the continuous efforts of TRER. Upon the receipt of
either (i) any additional cash contribution from TRER upon reaching each
Milestone or (ii) revenue generated from Third-Party JV Businesses of which TRER
was the procuring cause, the Company shall automatically adjust the Units owned
by TRER by amending Schedule A such that TRER owns a percentage ownership in the
Units that is calculated as the sum of the amounts of (i) capital contributed to
the Company to that point by TRER, and (ii) revenue generated from Third-Party
JV Business procured by TRER, up to a maximum aggregate total of $7.0 million,
divided by $7.0 million and then multiplied by 0.499. TRER shall have no
obligation to make any additional cash contributions to the Company pursuant to
this Section if Phase 1 Milestones as set forth in the Business Plan are not met
to TRER’s satisfaction.”
 
(b)   Until such time as TRER becomes a 49.9% member in Reetech, all JV Business
including, but not limited to, Third-Party JV Business, shall be conducted by
K-Tech or under the supervision of K-Tech and K-Tech shall be the sole recipient
of any profits realized from such JV Business or Third-Party JV Business with no
such profits being realized by or credited to Reetech or TRER.
 
 
5.
K-Tech and TRER hereby acknowledge that that the Exclusive License Agreement
from K-Technologies, Inc. to Reetech, LLC, originally attached as Exhibit A to
the LLC Agreement has been amended; that the LLC Agreement is subject to that
amendment; and that they (K-Tech and TRER) agree to be bound by that the
amendment in the management and operation of Reetech.  A copy of the amendment
titled “Amendment No. 1 to the Exclusive License Agreement from K-Technologies,
Inc. to Reetech, LLC” is attached hereto as Exhibit 1.

 
 
6.
K-Tech and TRER hereby acknowledge that that the Non-Exclusive License Agreement
from Reetech, LLC, to Texas Rare Earth Resources Corp. originally attached as
Exhibit B to the LLC Agreement has been amended; that the LLC Agreement is
subject to that amendment; and that they (K-Tech and TRER) agree to be bound by
that the amendment in the management and operation of Reetech.  A copy of the
amendment

 
 
 
4

--------------------------------------------------------------------------------

 
 
 
 
 
titled “Amendment No. 1 to the Non-Exclusive License Agreement from Reetech, LLC
to Texas Rare Earth Resources Corp.” is attached hereto as Exhibit 2.

 
 
7.
The use of the term “REEs” in Exhibit E (“Business Plan”) to the LLC Agreement
shall henceforth be considered and for all purposes hereafter shall be read as
applying the definition of “Rare Earths” set forth in and as defined in
paragraph 1 above.  The use of the term “non-REEs” in Exhibit E (“Business
Plan”) to the LLC Agreement shall henceforth be considered and for all purposes
hereafter shall be read as applying the definition of “non-Rare Earths” set
forth in and as defined in paragraph 2, in the definition of “JV Business”
above.

 
 
8.
Except as expressly modified herein, all of the terms, covenants and provisions
of the LLC Agreement are hereby confirmed and ratified and remain unchanged and
in full force and effect.

 
 
9.
This Amendment No. 1 is hereby executed by K-Tech and TRER, being all of the
Members of Reetech, and shall constitute a written action of the Members,
pursuant to Section 4.13 of the LLC Agreement, meeting the requirements to amend
the LLC Agreement pursuant to Section 14.4(d) and Article 15 of the LLC
Agreement.

 
 
10.
This Amendment No. 1 may be executed in one or more counterparts, any one of
which need not contain the signatures of more than one party, but all such
counterparts taken together will constitute one and the same instrument.  A
facsimile signature will be considered an original signature.

 
IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 1 to the
Limited Liability Company Agreement of Reetech, LLC, as of the Effective Date
set forth above.
 
 
For:
K-TECHNOLOGIES, INC.
       
By:
_______________________
 
Thomas E. Baroody
Title:
President & CEO
   
Date:
October ___, 2015
           

 
 
 
5

--------------------------------------------------------------------------------

 
 
For:
TEXAS RARE EARTH RESOURCES CORP.
       
By:
_______________________
 
Daniel Gorski
Title:
President & CEO
   
Date:
October ___, 2015

 
 
6

--------------------------------------------------------------------------------

 